Citation Nr: 1034553	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  04-31 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension (SMP) for a surviving 
spouse based on need for regular aid and attendance or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from April 1965 to October 1967.  
The Appellant is the surviving spouse of the Veteran, who died in 
1988.  This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision of 
the Department of Veterans affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the Appellant's claim of 
entitlement to special monthly pension (SMP).  In December 2007, 
the Board Remanded the appeal.

In her August 2004 substantive appeal, the Appellant requested a 
Travel Board hearing.  By a statement submitted in September 
2004, she withdrew that request for a hearing.  No hearing 
request is pending at this time. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

In its 2007 Remand, the Board directed that the Appellant be 
afforded an opportunity to authorize release of records from a 
provider identified as "Dr. Thomas R." who had apparently 
treated the Appellant beginning in June 2004.  There is no 
documentation in the claims file that records were requested form 
this physician.  The Board notes that the first authorization for 
release of records from this provider expired before the records 
could be requested, and the second authorization, apparently 
submitted in January 2009, is not legible, contains multiple 
providers in the identification of the records to be sought, and 
is incorrectly dated.  It appears that the Appellant requires 
assistance with proper submission of the form.

The Appellant identified "Baptist Health Medical Center" as a 
provider facility at which she had "four surgeries in two 
years" in a June 2008 authorization for release of records.  No 
response was received to VA requests to "Dr. Baptist H. 
Medical" and to "Baptist Health Medical" for records of the 
Appellant's deceased spouse.  The identified records should again 
be requested.  The request should identify the Appellant, not 
the Appellant's deceased Veteran, as the individual whose records 
are sought.  

The Appellant's information regarding the name and address of a 
physician identified as "Tom M." is essentially illegible.  In 
October 2009, the Appellant was asked to provide more legible 
address information for "Tom M."  Instead, she provided a list 
of providers.  Those records were not sought.  

The Appellant was scheduled for VA examination as directed by the 
Board, but she did not appear for either scheduled examination.  
During the course of this Remand, the Appellant should be asked 
whether she intends to report for VA examination, if examination 
is scheduled, and a copy of the letter should be sent to the 
Appellant's representative.  The representative should be asked 
to assist the Appellant to respond to the letter.  If an 
appointment is scheduled for the Appellant, notice of the 
appointment should be sent to the Appellant's representative as 
well.  

Accordingly, the case is REMANDED for the following action:

1.  The Appellant should be afforded the 
opportunity to identify each provider who has 
treated her since April 2004, the date of the 
initial unfavorable rating decision.  The 
Appellant's representative should be asked to 
assist the Appellant to identify the providers 
and treating facilities since April 2004, or to 
assist the Appellant to locate an individual who 
can provide such assistance.  
The individual who assists the Appellant is 
hereby advised that a separate authorization for 
release of records is required for each treating 
provider or facility, and the address of each 
provider or facility should be legibly shown.   

2.  The Appellant should be afforded the 
opportunity to identify each provider who treated 
her at home.  Records of skilled and unskilled 
home care, physicians' orders for home health 
service, and the frequency and length of time 
services were provided to the Appellant in her 
home should be sought.  The Appellant's 
representative should be asked to assist the 
Appellant to complete this response, or assist 
the Appellant to identify and individual who will 
assist the Appellant.

3.  Each request for records should request 
records for the Appellant (not the deceased 
Veteran).  

4.  AFTER the above development is conducted, and 
records of the Appellant's current clinical 
condition are associated with the claims file, 
the records should be reviewed.  If VA 
examination is required to adjudicate the claim, 
the Appellant should be notified that VA 
examination will be scheduled if she indicates 
willingness to appear for examination.  

The Appellant's representative, or the individual 
assisting the Appellant to respond to VA's 
correspondence, should assist the Appellant to 
determine whether she is willing to appear for VA 
examination.  

If the Appellant wishes to be scheduled for VA 
examination, and VA examination is required to 
adjudicate the claim, the notice of the scheduled 
examination should be mailed to the 
representative or assisting individual as well as 
to the Appellant.

5.  The Appellant should be afforded VA 
examination, if she indicates a willingness to 
appear for scheduled examination.  If examination 
is afforded, the examination report should 
explain whether the Appellant is housebound, and, 
if she is housebound, should describe the 
impairments that cause her to be housebound.  The 
report should describe the Appellant's her 
ability to care for herself, perform activities 
of daily living,, and protect herself against the 
hazards of her environment.  The examination 
report should state how far the Appellant is able 
to walk unassisted, and should state whether she 
uses oxygen or other aid or assistive device.  
The examination should describe any impairments 
which would affect her ability to drive, and 
should state whether she has any short-term 
disorders which are likely to resolve within a 
brief time period.  

If the Appellant is unable to attend a VA 
examination as described above, then arrange for 
a social worker to visit with the Appellant, and 
describe her circumstances while providing 
information like that described in the 
examination request above.

6.  After the above development has been 
conducted, to the extent possible, the claim 
should be readjudicated.  If such action does not 
resolve the appeal, a supplemental statement of 
the case should be issued to the Appellant and 
her representative.  An appropriate period of 
time should be allowed for response. 

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


